DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4, 6, 8-9 and 11-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art, Nagata (2017/0268449), teaches a discharging circuit comprising a switch (41) and a current source (42), the discharging circuit provides a current path from a battery cell (21) to a reference level (ground) (Par.18) (Fig.1); Midorikawa (2011/0074339) teaches a control unit (41) turns off a charge control switch (48) when a determination is made that a temperature of a battery is not in a range of normal temperatures (Par.52); and Thompson et al. (2016/0097820) discloses a control circuit controls a discharging circuit to couple a power output terminal if an over-temperature condition is indicated (Par.40) (Fig.3-4), does not explicitly teach alone or in combination:
“the discharging circuit comprises a switch that is controlled by the control unit and a current source that is connected to a reference level…the discharging circuit provides a current path from the battery cell through the at least one power output terminal to the reference level, and wherein one of the at least two connection terminals is coupled to a battery temperature contact of the battery pack, and the battery pack has a detection circuit that is arranged to generate an over-temperature detection signal at the8251256.1Application No.: 15/172,1654 Docket No.: M1295.70293US00 After Final Office Action of May 15, 2020battery temperature contact by detecting whether a temperature in the battery pack is higher than a predetermined value, and the control unit turns off the charge control switch and controls the discharging circuit to couple to the at least one power output terminal if the over-temperature detection signal indicates the over-temperature condition”, as recited in claim 1 in combination with all the other elements as recited in independent claim 1. Claims 2-4 and 6 depend from claim 1 and would be allowable for the same reasons as disclosed above.

The closest prior art, Sakakibara et al. (2003/0178968) discloses a discharging 30circuit (42 and 48) comprising a switch (48) that is controlled by a control unit (41) and a resistance (42), and when the discharging circuit (42 and 48) is coupled to the at least one power output terminal (49e) through the switch (48) (Par.63) (Fig.6), the discharging circuit (42 and 48) provides a current path from the battery cell (58) through the power output terminal (49e) to a reference level (Par.65); Yamaguchi et al. (5,896,025) discloses a battery pack (Fig.1) comprising: a comparing device (COMP1), having a first input terminal (t1p) being coupled to a positive electrode of a battery cell (BB) 20and a second input terminal (t1n) being coupled to a reference voltage level (Col.4, Lines 48-54), arranged to compare a voltage level on the positive electrode of the battery cell (BB) with the reference voltage level and generate a driving current when the voltage level on the positive electrode of the battery cell is higher than the reference voltage level (Col.6, Lines 5-21); and Baarman et al. (2009/0212736) discloses a resistive circuit (432) arranged to generate an over-voltage detection signal when a 
“the battery pack further comprises: a comparing device arranged to compare a voltage level on the positive electrode of the battery cell with the reference voltage level and generate a driving current 8251256.1Application No.: 15/172,1656 Docket No.: M1295.70293US00After Final Office Action of May 15, 2020when the voltage level on the positive electrode of the battery cell is higher than the reference voltage level; and a resistive circuit, coupled to an output terminal of the comparing device, the resistive circuit arranged to generate an over-voltage detection signal when the driving current from the comparing device passes through the resistive circuit; wherein the control unit is further coupled to the discharging circuit and arranged to determine whether to control the discharging circuit to couple to the at least one power output terminal according to the signal from the battery pack on one of the at least two connection terminals, wherein the signal from the battery pack on one of the at least two connection terminals indicates at least one of an over-voltage condition”, as disclosed in claim 8 in combination with all the other elements as recited in independent claim 8.
Claims 9 and 11-14 depend from claim 8 and would be allowable for the same reasons as disclosed above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHALI ALEJANDRA TORRES RUIZ whose telephone number is (571)270-1262.  The examiner can normally be reached on M-F 10:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 5712725056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/JOHALI A TORRES RUIZ/Examiner, Art Unit 2859      

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        January 16, 2021